Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1, 7-11, and 19 are pending.

2.  Claims 9-10 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

4. Claims 1, 7, 11 and 19 are accordingly under consideration. 

5.  Applicant has overcome the prior indefiniteness rejection of claim 19 under 35 USC 112 given that applicant has amended the claim to provide that the complement inhibitor is administered in amount that reduces systemic complement activation by no more than 10%. 

6.  Applicant has overcome the prior rejection under 35 USC 102(e) as being anticipated by Baas et al. (US 2010/0143344). The claims as now amended require the complement inhibitor binds to C3 and is administered intrathecally. Baas does not teach intrathecal administration of a complement inhibitor against C3. 

7.  Applicant has also overcome the prior rejection under 35 U.S.C. 102(b) as being anticipated by Holers et al. (WO 2006/128006, IDS Ref.). Holers does not specifically teach administering intrathecally a complement inhibitor that binds to C3. 



Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




9.  Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baas et al. (US 2010/0143344, of record) and Holers et al. (WO 2006/128006, of record),  in view of Barnum (Molecular Medicine 5, 569-582, 1999, of record). 

With respect to base claim 1, Baas teaches methods for treating neurodegenerative diseases such as Wallerian degeneration (WD) that require axonal regeneration caused by injury or disease to the peripheral nervous system by administering a complement inhibitor. (abstract; ¶s12, 31)  

Baas teaches that the compound may be administered locally, topically or by regional administration at or near a site of disease or injury (¶47). Baas teaches that a site of injury is for example axonal/nerve injury. (¶s10, 13, 17) and that the complement system is activated during WD in these nerves (¶11). 

Baas does not specifically teach that a complement inhibitor that binds to C3 is administered intrathecally for treating the complement mediated disorder. However, Baas does teach the importance of C3 in the complement pathway (¶27). Baas also teaches compstatin, a 13 amino acid cyclic molecule that binds C3, as a complement inhibitor that may be used in the invention (¶45). 

With respect to base claim 1, Holers teaches treatment of traumatic brain injury, spinal cord injury and related conditions by administering a complement inhibitor of the alternative complement pathway (Title; abstract; p. 5, lines 1-15; claim 6) 

Holers teaches that these diseases are known to involve complement activation (p. 2, lines 15-17; p. 3, lines 1630). 

Holers teaches that the complement inhibitor may be administered to the brain, spinal cord, or the epidural space of the spinal cord (p. 6, lines 32 and spanning to p. 7, line 1; p. 39, lines 16-17). Holers further teaches that the route of administration may by intrathecal infusion (p. 39, lines 31-32). 



Differences with the claimed invention

The prior art teachings differ from the claimed invention in the specific arrangement of the claim that it is the complement inhibitor that binds to C3 (elected species) which is administered intrathecally for treating the complement-mediated disorder of the nervous system.

Barnum teaches that inhibitors that specifically bind to and prevent the activation of C3 are a class of inhibitors that may be useful in CNS application. Barnum further teaches that Compstatin binds to C3 and prevents the generation of C3a and the MAC and that compstatin is an appealing molecule for CNS applications because of its small size (p. 575, last ¶). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered a complement inhibitor that binds to C3 intrathecally directly to the nervous system for the treatment of one of the complement-mediated disorders of the nervous system such taught by Baas and Holders. Those of skill in the art would have had reason to do so because both Baas and Holers teach the importance of inhibiting C3 in neurodegenerative diseases such as Wallerian degeneration, traumatic brain injury, and spinal cord injury which are mediated by complement as well as even teaching that C3 inhibitors such as compstatin as specific inhibitors. Accordingly, one of skill in the art would be highly motivated to choose one of the C3 inhibitors such as compstatin for administration via an intrathecally, which the prior art references teach are options for administering complement inhibitors. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants argument were fully considered but were not considered persuasive.

Applicant asserts that Baas teaches that C1-inhbitors protect the peripheral nerve from early axonal degradation and myelin breakdown due to mechanical injury, in particular Wallerian degeneration and thus does not teach inhibitors that bind C3. Moreover, Bass teaches administration of C1 inhibitors to the peripheral nervous system after a crush injury instead of directly administering a C3 inhibitor to the nervous system by intrathecal administration. (p. 6, 2nd ¶ of the Response). Applicant further asserts that rd ¶).

Applicant’s arguments were not considered persuasive because Baas as noted supra teaches Baas teaches the importance of C3 in the complement pathway (¶27). Baas also teaches compstatin, a 13 amino acid cyclic molecule that binds C3, as a complement inhibitor that may be used in the invention (¶45). Holers also teaches that the inhibitor is one that prevents the ability of a protein to bind or activate C3 (p. 20, lines 13-15). One of skill in the art would accordingly be directed to administrating a C3 complement inhibitor intrathecally for treatment of one of these complement mediated disorders, particularly given the additional teachings of Barnum which teaches the use of C3 inhibitors such as compstatin for CNS applications due to the small size of the inhibitors. 


10. Claims 1, 7, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Baas et al. (US 2010/0143344) and Holers et al. (WO 2006/128006, IDS Ref.),  in view of Barnum (Molecular Medicine 5, 569-582, 1999), as applied to claims 1 and 7 above, and further in view of Lambris (WO 2004/026328, or record). 

The prior art teachings of Baas, Holers and Barnum are discussed supra.

The teachings differ from the claimed invention in the recitation that the complement inhibitor is a compstatin analog (claim 11). 

However, Baas as noted supra does teach compstatin, a 13 amino acid cyclic molecule that binds C3, as a complement inhibitor that may be used in the invention (¶45). 

Lambris also teaches that C3 plays a central role in activation of all three complement pathways (¶4). Lambris teaches compstatin analogs with improved activity which bind to C3 protein (Title; abstract). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as a specific complement inhibitor in a method of treating a complement-mediated disorder such as a nervous system disorder by administering a complement inhibitor by an intrathecal route such as a C3 inhibitor like compstatin as taught by Baas and Holders. Those of skill in the art would have had reason to do so because Lambris teaches that compstatin analogues have improved activity for binding to C3. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that Baas teaches inhibitors of C1, which is completely different from the inhibitors that bind C3, such as compstatin analogs, currently recited. (p. 6, 2dn ¶).  Applicant also asserts that Holers teaches treatment of brain injury and spinal cord injury by selectively inhibiting Factor B of the alternative complement pathway with an anti-factor B antibody (p. 6, 3rd ¶).

This argument was not considered persuasive because Holers as noted supra teaches that the inhibitor is one that prevents the ability of a protein to bind or activate C3 (p. 20, lines 13-15). Barnum as noted supra also teaches that inhibitors that specifically bind to and prevent the activation of C3 are a class of inhibitors that may be useful in CNS application. Barnum further teaches that Compstatin binds to C3 and prevents the generation of C3a and the MAC and that compstatin is an appealing molecule for CNS applications because of its small size (p. 575, last ¶). 

While neither Holers or Barnum teaches a compstatin analog as the C3 inhibitors, one of skill in the art would be highly motivated to substitute such an inhibitor of C3 given the teachings of Lambris that they have improved activity for binding to C3. 

11. Claims 1 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Baas et al. (US 2010/0143344) and Holers et al. (WO 2006/128006, IDS Ref.),  in view of Barnum (Molecular Medicine 5, 569-582, 1999), as applied to claims 1 and 7 above. 

The prior art teachings of Baas and Holers are discussed supra.

The claims differs in the recitation that the complement inhibitor is administered in amount that reduces systemic complement activation by no more than 10% (claim 19). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 




While the combined references do not recite that the complement inhibitor is administered in amount that reduces systemic complement activation by no more than 10%, Baas for example teaches “effective” and “therapeutic” amounts/doses of the complement inhibitor (¶16; claim 15). The combined references as noted supra further teach administration locally (see ¶47 of Bass) and by intrathecal infusion (see p. 39, lines 31-32 of Holers). Given the same type of administration as currently claimed, one of ordinary skill in the art would expect similar results with respect to the amount of systemic complement activation and have considered any differences to be optimization, well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claim 1, 7, 11, and 19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No: 8,580,735, (IDS Ref) in view of Baas et al. (US 2010/0143344), Holers et al. (WO 2006/128006, IDS Ref.),  Barnum (Molecular Medicine 5, 569-582, 1999) and Lambris (WO 2004/026328, or record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘735 claim the same method of treating a complement mediated disorder by administering a compstatin-analog which inhibits local activation of C3 (see claims 1 and 8). 
While the ‘735 does not claim that the complement-mediated disorder is a nervous system disorder or that administration of the complement disorder is via intrathecally administering a compstatin analogue, this route of administration to treat a complement disorder of the nervous system would be obvious given the teachings of Baas, Holder, Barnum and Lambris as discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

13. Claims  1, 7, 11, and 19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-9 of US Patent No: 9,421,240, in view of Baas et al. (US 2010/0143344), Holers et al. (WO 2006/128006, .
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘240 claim the same method of treating a disorder by administering a compstatin-analog (see claim 1). 
While the ‘240 does not claim that the complement-mediated disorder is a nervous system disorder or that administration of the complement disorder is via intrathecally administering a compstatin analogue, this route of administration to treat a complement disorder of the nervous system would be obvious given the teachings of Baas, Holder, Barnum and Lambris as discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
14. Claims 1, 7, 11, and 19  are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-58 of US Patent No: 8,168,584, in view of Baas et al. (US 2010/0143344), Holers et al. (WO 2006/128006, IDS Ref.),  Barnum (Molecular Medicine 5, 569-582, 1999) and Lambris (WO 2004/026328, or record)
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘584 claim the same method of treating a disorder by administering a compstatin-analog (see claim 1). 
While the ‘584 does not claim that the complement-mediated disorder is a nervous system disorder or that administration of the complement disorder is via intrathecally administering a compstatin analogue, this route of administration to treat a complement disorder of the nervous system would be obvious given the teachings of Baas, Holder, Barnum and Lambris as discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
15. Claims 1, 7, 11, and 19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-58 of US Patent No: 10,039,802, in view of Baas et al. (US 2010/0143344), Holers et al. (WO 2006/128006, IDS Ref.),  Barnum (Molecular Medicine 5, 569-582, 1999) and Lambris (WO 2004/026328, or record).
.
both the current application and the ‘802 claim the same method of treating a disorder by administering a compstatin-analog (see claim 7). 
While the ‘802 does not claim that the complement-mediated disorder is a nervous system disorder or that administration of the complement disorder is via intrathecally administering a compstatin analogue, this route of administration to treat a complement disorder of the nervous system would be obvious given the teachings of Baas, Holder, Barnum and Lambris as discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
16.  No claim is allowed.

17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

January 12, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644